Title: To James Madison from R.B. Randolph, 25 July 1808
From: Randolph, R.B.
To: Madison, James



Petersburg July 25 1808

Should my address not be deemed presumptuous nor Repugnat to yr: wishes, shall impose on you so far as to hearken to the unfortunate Mariner.  After 7 Years absence from my native soil & meeting with almost every misfortune which could befall a man I at length arrived in Va. where hoping iously to meet my long absent friends, but Alas they were no more & our competent fortune fallen into the hands of merciless creditors who unfeelingly scooff the miserable into exile
I have given a minute statement to our Illustrious Prest: of my various mishap since my departure, intreating his Relief in some little pecuniary donations, which I hope Dr: Sir, may entitle me to a share also of yr: unwearied assiduity in Relieving the distressed.  As a Man whose wellfare is dearest to his country May heaven’s blessing attend yr: every laudable wish & pursuits is the fervent prayer of yr: obedt: servt: &c,

R. B. Randolph

